           Case 4:20-cr-00068-KGB Document 3 Filed 02/06/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                       )      No. 4:20CR    CXXJ(og KGg
                                               )
V.                                             )       21 U.S.C. § 841(a)(l)
                                               )       18 U.S.C. § 924(c)(l)(A)
DAMAINE TOLBERT                                )                                        UFILEO
                                                                                    EASTE~N   °dfs\~fc!'r ARKANSAS
                                                                                                       COURT



                                          INDICTMENT                                     FEBO 6 2020
                                                                              JAMES •··_/jf c 04.J.
THE GRAND JURY CHARGES THAT:                                                  By:   ~~ 'C:7uCK, CLERK
                                             COUNT 1

        On or about August 24, 2019, in the Eastern District of Arkansas, the defendant,

                                      DAMAINE TOLBERT,

knowingly and intentionally possessed with intent to distribute marijuana, a Schedule I

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l) and

841 (b)(1 )(D).

                                             COUNT2

        On or about August 24, 2019, in the Eastern District of Arkansas, the defendant,

                                      DAMAINE TOLBERT,

knowingly and intentionally possessed, brandished, and discharged a firearm, that is: a Ruger,

.380 caliber pistol, model LCP, serial number 371807039, in furtherance of a drug trafficking

crime prosecutable in a court of the United States, that is: a violation of Title 21, United States

Code, Section 841(a)(l), as set forth in Count 1 of this Indictment.

        All in violation of Title 18, United States Code, Section 924(c)(l)(A).

                                FORFEITURE ALLEGATION 1

        Upon conviction of Count 1 or 2 of this Indictment, the defendant, DAMAINE

TOLBERT, shall forfeit to the United States, under Title 21, United States Code, Section

                                                      1
           Case 4:20-cr-00068-KGB Document 3 Filed 02/06/20 Page 2 of 2


853(a)(l), all property constituting, or derived from, any proceeds the person obtained, directly

or indirectly, as a result of the offense.

                                 FORFEITURE ALLEGATION 2

        Upon conviction of Count 1 of this Indictment, the defendant, DAMAINE TOLBERT,

shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(2), all of the

person's property used or intended to be used, in any manner or part, to commit, or to facilitate

the commission of the offense.

                                 FORFEITURE ALLEGATION 3

        Upon conviction of Count 1 ofthis Indictment, the defendant, DAMAINE TOLBERT,

shall forfeit to the United States, under Title 18, United States Code, Section 924(d), Title 21,

United States Code, Section 853, and Title 28, United States Code, Section 2461(c), all firearms

and ammunition involved in the commission of the offense.



                       [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                     2
